Exhibit 10.29

AMENDMENT NUMBER 2 TO SENIOR SUBORDINATED DISCOUNT NOTE

This Amendment Number 2 to Senior Subordinated Discount Note (this “Amendment
Number 2”) dated as of March 28, 2007, is made and entered into by and between
Verticalnet, Inc., a Pennsylvania corporation (the “Company”), and Radcliffe
SPC, Ltd. for and on behalf of the Class A Convertible Crossover Segregated
Portfolio (the “Holder”). Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Senior Subordinated Discount
Note dated May 16, 2006 issued by the Company in favor of the Holder (the
“Original Note”).

WHEREAS, the Original Note was in the aggregate principal amount of $5,300,000
and had a maturity date of the earlier of (i) November 18, 2007, (ii) the date
on which any Fundamental Transaction is consummated or (iii) such earlier time
as provided in the Original Note;

WHEREAS, on December 20, 2006, the Company and the Holder executed a Amendment
Number 1 to Senior Subordinated Discount Note (the “Amendment Number 1”),
whereby, among other things, the Original Note was amended to increase the
aggregate principal amount of the Original Note from $5,300,000 to $5,500,000
and simultaneously extend the maturity date of the Original Note to the earlier
of (i) April 1, 2008, (ii) the date on which any Fundamental Transaction is
consummated or (iii) such earlier time as provided in the Original Note (the
Original Note as amended pursuant to the Amendment Number 1 is hereinafter
referred to as the “Amended Note”);

WHEREAS, the Company and the Holder desire to (i) amend the Amended Note to
(a) provide Verticalnet with the unilateral option to further extend the
maturity date of the Amended Note to September 30, 2008, such option exercisable
by Verticalnet no later than December 31, 2007; (b) provide that upon the
exercise of such option, the then outstanding principal amount of the Amended
Note will increase by $575,000.00; and (c) provide that if the Company completes
an equity financing transaction which would not otherwise be deemed to
constitute a Fundamental Transaction while the Amended Note is outstanding, then
25% of the gross proceeds of such equity financing transaction shall be used to
repay the then outstanding principal amount of the Amended Note, and (ii) set
forth the Company’s agreement to pay the Holder the amount set forth herein in
consideration of the Holder granting the option referenced above.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

1. Maturity. The second sentence of Section (1) (MATURITY) of the Amended Note
is hereby amended and restated in its entirety to read as follows:

“The “Maturity Date” shall be the earlier of (i) (a) if the Company has not
exercised the Maturity Date Extension Option, April 1, 2008, or (b) if the
Company has exercised the Maturity Date Extension Option, September 30, 2008,
(ii) the date on which any Fundamental Transaction is consummated or (iii) such
earlier time as provided herein.”



--------------------------------------------------------------------------------

2. Maturity Date Extension Option. Section (5) of the Amended Note is hereby
amended and restated in its entirety to read as follows:

“The Company shall have the option (the “Maturity Date Extension Option”), which
shall be exercisable by it in its sole discretion at any time on or prior to
December 31, 2007 by providing written notice to the Holder in accordance with
Section 8(f) of the Note Purchase Agreement that it is exercising the Maturity
Date Extension Option and therefore the Maturity Date under the Note will then
mean the earlier of (i) September 30, 2008, (ii) the date on which any
Fundamental Transaction is consummated or (iii) such earlier time as provided
herein. If the Company exercises the Maturity Date Extension Option, then the
Principal then outstanding shall be increased by $575,000.00 from and after the
date the Company exercises the Maturity Date Extension Option.”

3. Covenants. Section (14) (COVENANTS) of the Amended Note is hereby amended to
add a new subsection (h), which shall read as follows:

“(h) So long as this Note is outstanding, in the event the Company completes a
financing transaction pursuant to which the Company sells Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock, and
provided that such financing transaction would not otherwise be deemed to
constitute a Fundamental Transaction (in which event the Note would be
immediately due and payable, in full, in accordance with Section 1 hereof),
then, provided that the Senior Indebtedness has been paid in full, the Company
shall pay to the Holder an amount equal to 25% of the gross proceeds received by
the Company upon completion of such financing transaction, which shall by
applied to and reduce the then outstanding Principal. Notwithstanding the
foregoing, this Section 14(h) shall not apply to (i) shares of Common Stock,
options or other equity securities or rights issued to consultants, employees,
officers or directors of the Company pursuant to any stock plan, option plan or
equity compensation plan duly adopted by the Company or to the issuance of
Common Stock upon exercise or conversion of such securities or rights, (ii) any
equity securities issued pursuant to any equipment leasing arrangement or debt
financing from a bank or similar financial institution whose primary business is
lending money and not investing in securities, (iii) any equity securities
issued in connection with strategic transactions involving the Company and other
entities, the primary purpose of which is not to raise capital, including
(A) joint ventures, manufacturing, marketing or distribution arrangements or
(B) technology transfer or development arrangements, (iv) any securities issued
for consideration other than cash pursuant to a merger,



--------------------------------------------------------------------------------

consolidation, acquisition or similar business combination, (v) any securities
issued in connection with the settlement of pending or threatened litigation or
similar proceeding, (vi) shares of Common Stock issued in conjunction with any
stock split, stock dividend or recapitalization of the Company, (vii) any
securities issuable upon the exercise or conversion of, or pursuant to the
anti-dilution provisions contained within, any agreement, option, restricted
stock awards, preferred stock, promissory note, convertible promissory note or
warrants outstanding on the date hereof, (viii) any shares of Common Stock
issuable pursuant to the Senior Indebtedness and (ix) shares of Common Stock
issued to vendors in exchange for services rendered to the Company.”

4. Restatement of Amended Note. Except as amended hereby or agreed to herein,
all of the provisions of the Amended Note shall remain in full force and effect.
This Amendment Number 2 does not constitute a novation.

5. Commitment Fee. In consideration of the grant of the Maturity Date Extension
Option to the Company by the Holder, on the date that is the earlier of (i) the
date that the Senior Indebtedness has been paid in full or (ii) the Maturity
Date, the Company shall pay to the Holder a fee of $58,8501 (the “Commitment
Fee”). Such fee shall be deemed fully earned and non-refundable when due.

6. Governing Law. This Amendment Number 2 shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Amendment Number 2 shall be governed by,
the internal laws of the Commonwealth of Pennsylvania, without giving effect to
any choice of law or conflict of law provision or rule (whether of the
Commonwealth of Pennsylvania or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the Commonwealth of
Pennsylvania.

7. Counterparts. This Amendment Number 2 may be executed in any number of
counterparts (delivery of which may occur via facsimile or e-mail in pdf
format), each of which when so executed and delivered shall be an original
hereof, and it shall not be necessary in making proof of this Amendment Number 2
to produce or account for more than one counterpart hereof.

8. Severability. The provisions of this Amendment Number 2 and other agreements
and documents referred to herein are to be deemed severable, and the invalidity
or unenforceability of any provision shall not affect or impair the remaining
provisions which shall continue in full force and effect.

[Signature page follows]

 

--------------------------------------------------------------------------------

1

Should equal 1.07% to compensate Radcliffe for time value.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment Number 2 to Senior
Subordinated Discount Note to be executed effective as of the date first written
above.

 

VERTICALNET, INC. By:  

/s/ Nathanael Lentz

Name:   Nathanael Lentz Title:   President and CEO

 

RADCLIFFE SPC, LTD.

for and on behalf of the Class A Convertible Crossover
Segregated Portfolio

By:   RG Capital Management, L.P.   By:   RGC Management Company, LLC   By:  

/s/ Gerald Stahlecker

  Name:   Gerald Stahlecker   Title:   Managing Director